Citation Nr: 1129632	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, which, in pertinent part, established service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective as of July 20, 2006. 

In June 2009, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the Veteran's claims file.  

This matter was previously before the Board in June 2010 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected bilateral hearing loss has been manifested by no more than auditory acuity level I in the right ear and level I in the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The July 2006 correspondence from the RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473  (2006).  Moreover, the Veteran's claim arises from his disagreement with the initial disability rating following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  Thus, the duties to notify and assist have been met.

The Board is also satisfied there was substantial compliance with the June 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010). 

The current rating criteria include an alternate method of rating exceptional patterns of hearing.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2010).  In this case, the Veteran's test results do not meet the numerical criteria for such a rating, and thus his hearing loss will be rated by the usual method only.

The Veteran's hearing loss has been rated as noncompensable since July 20, 2006.

The record reflects that the Veteran underwent two private audiological evaluations in December 2004.  At the time of the first evaluation in December 2004, the pure tone thresholds, as far as can be deciphered from the graphical audiogram, in decibels, were as follows:  

				     HERTZ

1000
2000
3000
4000
RIGHT
30
50
65
55
LEFT
15
20
45
45

Although it appears from the examination report that speech discrimination testing was administered, speech discrimination percentages were not recorded.  Furthermore, it is unclear whether the speech discrimination test administered was the Maryland CNC speech recognition test.  38 C.F.R. § 4.85 (2010).

During the second private audiological evaluation in December 2004, the pure tone thresholds, in decibels, were as follows:

                                                 HERTZ

1000
2000
3000
4000
RIGHT
25
50
-
60
LEFT
15
25
55
55

A pure tone threshold at 3000 Hertz was not recorded for the right ear.  Speech recognition ability was 60 percent in the right ear and 72 percent in the left ear, although there is suggestion in the report that those percentages were derived during a hearing aid evaluation.  Again, there is no indication that the Maryland CNC speech recognition test was used to derive the speech discrimination percentages.

Because all of the numerical results of the examinations that are required for VA rating purposes were not included in the December 2004 reports of evaluation, that information is of limited value in terms of evaluating the Veteran's entitlement to an initial compensable disability rating for his bilateral hearing loss for the period under consideration.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran underwent a VA audiological examination in August 2007.  At that time, the pure tone thresholds, in decibels, were as follows: 

                                                 HERTZ

1000
2000
3000
4000
RIGHT
25
50
55
65
LEFT
15
35
55
55

The pure tone threshold averages were 49 in the right ear and 40 in the left ear.  Speech recognition ability was 92 percent in the right ear and 96 percent in the left ear. 

For the right ear, the average pure tone threshold of 49 decibels, along with a speech discrimination rate in the 92 percentile, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2010).  For the left ear, the average pure tone threshold of 40 decibels, along with a speech discrimination rate in the 96 percentile, warrants a designation of Roman Numeral VI.  38 C.F.R. § 4.85, Table VI (2010).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is zero percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

Thereafter, the Veteran underwent further private audiological evaluation.  In November 2008, pure tone thresholds, in decibels, were as follows:

                                                   HERTZ

1000
2000
3000
4000
RIGHT
35
50
50
65
LEFT
30
45
60
55

Although the examination report reveals that aided speech discrimination testing was administered for purposes of evaluating the Veteran's hearing aids, it does not appear that unaided speech discrimination testing was administered.  VA regulations provide that audiological examination must be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (2010).

During a July 2009 private audiological evaluation, pure tone thresholds, in decibels, were as follows:

                                                   HERTZ

1000
2000
3000
4000
RIGHT
35
50
-
65
LEFT
25
45
-
55

Pure tone thresholds at 3000 Hertz were not recorded for either ear.  Speech recognition ability was 84 percent in the right ear and 80 percent in the left ear.  The examination report does not indicate that the Maryland CNC speech recognition test was used to derive the speech discrimination percentages but does note that the test was administered using a monitored live voice, as opposed to a controlled recording.  38 C.F.R. § 4.85 (2010).

As previously stated, because all of the numerical results of the examinations that are required for VA rating purposes were not included in the November 2008 and the February 2009 reports of evaluation, those reports are of limited value in terms of evaluating the Veteran's entitlement to higher disability rating for his bilateral hearing loss for the period under consideration.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

During his June 2009 hearing, the Veteran testified that his hearing disability interfered with his employment as a substitute teacher.  Specifically, he reported that at times he cannot hear the students and other teachers.  He reported that students, parents, and other teachers have noticed and commented on his hearing disability.  He further testified that his hearing aids are helpful in classes that are less noisy, but that he experiences increased problems with background noise when using hearing aids in noisier classes.  However, he had not been told by the school that his hearing disability might affect his employment status.

In August 2010, the Veteran underwent further VA audiological testing.  At that time, pure tone thresholds, in decibels, were as follows: 

                                                   HERTZ

1000
2000
3000
4000
RIGHT
30
55
60
60
LEFT
20
50
60
60

The pure tone threshold averages were 51 in the right ear and 48 in the left ear.  Speech recognition ability was 92 percent in the right ear and 92 percent in the left ear.  During the examination, the Veteran reported difficulty hearing in his daily life.  Specifically, he reported difficulty with the clarity of words, difficulty understanding the clarity of women's voices, and difficulty understanding speech in the presence of background noise.  In an addendum, the August 2008 VA examiner indicated that the degree and extent of the Veteran's hearing disability did not preclude gainful employment.

For the right ear, the average pure tone threshold of 51 decibels, along with a speech discrimination rate in the 92 percentile, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2010).  For the left ear, the average pure tone threshold of 48 decibels, along with a speech discrimination rate in the 92 percentile, warrants a designation of Roman Numeral VI.  38 C.F.R. § 4.85, Table VI (2010).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is zero percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While the August 2007 VA examination report does not provide a description of the functional effects of the Veteran's hearing loss disability, the August 2010 VA examiner listed the functional effects reported by the Veteran and determined that the degree and extent of the Veteran's hearing disability did not preclude gainful employment.  Furthermore, the Veteran set forth functional effects in detail during his June 2009 hearing, particularly with respect to the effects of his hearing disability on employment.  The Board finds that the foregoing is sufficient to comply with the applicable VA policies.  See Martinak, 21 Vet. App. at 455 (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities). 

After reviewing the evidence of record, the Board finds that the August 2007 and August 2010 VA examination audiometric test results are the only complete evidence of record for the relevant appeals period.  The Board is cognizant that the Veteran has submitted the results of various private audiometric tests in support of his claim.  However, those private examination results are variously incomplete for VA purposes due to either an absence of findings at 3000 Hertz or an absence of unaided speech discrimination findings.  Moreover, those examination reports do not indicate that a controlled speech discrimination test was administered, as required by VA regulations of examinations for hearing impairment for VA purposes.  38 C.F.R. § 4.85 (2010).  As the private examination reports are otherwise insufficient for rating purposes due to incomplete findings and because there are two valid VA examinations that were administered during the relevant period on appeal in close proximity to the dates of the private examinations, the Board finds that remand for further clarification as to the types of speech discrimination testing administered during the private examinations is unnecessary.  See Savage v. Shinseki, 24 Vet. App. 124 (2010).

Accordingly, as the record does not contain any audiological findings during the relevant appeals period that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss.  The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected hearing loss.  However, according to the audiometric test results, as compared to the rating criteria, an initial compensable disability rating may not be granted for the period under consideration. 

In sum, the weight of the credible evidence demonstrates that the Veteran's bilateral hearing loss does not warrant an initial compensable rating under Diagnostic Code 6100 for the period under consideration.  As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration 

The Veteran and his representative specifically assert entitlement to consideration of an extra-schedular rating for the Veteran's bilateral hearing loss disability.

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that the Veteran has reported that his hearing disability interferes with his ability to understand the clarity of words and women's voices in particular, and interferes with his ability to understand speech in the presence of background noise.  The Board further acknowledges the Veteran's assertions that his hearing disability interferes with his employment as a substitute teacher.  However, the Veteran has not alleged, and the evidence of record does not otherwise show, that his service-connected disability prevents him from working or has a marked interference with employment.  In this regard, the Veteran did not report any days of missed work due to his hearing disability and he denied that his employment status had been threatened or by his employer due to his hearing disability.  Moreover, the August 2010 VA examiner indicated that the degree and extent of the Veteran's hearing disability does not preclude gainful employment.  Additionally, the competent evidence of record does not indicate that the Veteran's hearing loss results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule or results in frequent, or any, hospitalization.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the competent evidence of record does not show that the Veteran's bilateral hearing loss has been productive of frequent, or any, periods of hospitalization.  Nor does that evidence show that his service-connected disability causes marked interference with employment beyond that envisioned by the schedular ratings already assigned.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

ORDER

An initial compensable disability rating for bilateral hearing loss is denied.  


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


